         

EXHIBIT 10.G
EL PASO ENERGY CORPORATION
SENIOR EXECUTIVE SURVIVOR
BENEFIT PLAN
AMENDED AND RESTATED EFFECTIVE AS OF AUGUST 1, 1998

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

             
ARTICLE I
  NAME AND PURPOSE     1  
     1.1
  Name of the Plan     1  
     1.2
  Purpose     1  
     1.3
  Scope of the Plan     1  
 
           
ARTICLE II
  ADMINISTRATION     1  
     2.1
  Administrator     1  
     2.2
  The Administrator’s Powers and Duties     1  
 
           
ARTICLE III
  PARTICIPATION     2  
     3.1
  Participation in the Plan     2  
 
           
ARTICLE IV
  SURVIVOR’S BENEFIT     3  
     4.1
  Pre-Retirement Survivor’s Benefit     3  
     4.2
  Cash-Out of Retirement Survivor’s Benefit     3  
     4.3
  Annual Salary     3  
     4.4
  No Duplicate Coverage     3  
 
           
ARTICLE V
  PAYMENT OF BENEFITS     4  
     5.1
  Payment of Survivor’s Benefit     4  
     5.2
  Beneficiary     4  
     5.3
  Proof of Death or Disability     4  
     5.4
  Payment to Person Under a Disability     4  
     5.5
  Duration of Coverage     5  
 
       (a) Active Employment     5  
 
       (b) Disability     5  
 
       (c) All Other Terminations     5  
     5.6
  Payment by the Company     5  
 
           
ARTICLE VI
  FUNDING THE PLAN     5  
     6.1
  Unfunded Obligation     5  
     6.2.
  Individual Policies of Insurance     6  
 
           
ARTICLE VII
  MISCELLANEOUS     6  
     7.1
  Non-Assignability     6  
     7.2
  Claims Procedure     6  
     7.3
  Liability of Administrator     7  
     7.4
  Adoption of Plan     7  
     7.5
  Amendments, Suspension or Termination     7  
     7.6
  Applicable State Law     7  
     7.7
  No Guarantee of Employment     7  
     7.8
  No Examination or Accounting     8  
     7.9
  Other Terms and Conditions     8  
     7.10
  Effective Date of Plan     8  

     
El Paso Energy Corporation
Senior Executive Survivor Benefit Plan
  Table of Contents

-i-



--------------------------------------------------------------------------------



 



EL PASO ENERGY CORPORATION
SENIOR EXECUTIVE SURVIVOR BENEFIT PLAN
AMENDED AND RESTATED EFFECTIVE AS OF AUGUST 1, 1998
ARTICLE I NAME AND PURPOSE

1.1   NAME OF THE PLAN

          The name of the Plan is the “El Paso Energy Corporation Senior
Executive Survivor Benefit Plan.”

1.2   PURPOSE

          The purpose of the Plan is to provide survivor benefits for certain
senior executives of El Paso Energy Corporation (the “Company”) and its
designated subsidiaries to secure the good will, loyalty and efficiency of the
covered executives, and to attract and retain in the employ of the Company
persons of outstanding competence.

1.3   SCOPE OF THE PLAN

          The Plan is intended to be an unfunded or an insured welfare plan
maintained by the Company for the purpose of providing benefits for a select
group of management employees who are highly compensated, pursuant to Section
104(a)(3) of the Employee Retirement Income Security Act of 1974 (ERISA) and
Labor Department regulation Section 2520.104-24 thereunder, or any statutory or
regulatory provisions that may hereafter replace such sections. No Participant
shall be required or permitted to make contributions to the Plan.
ARTICLE II ADMINISTRATION

2.1   ADMINISTRATOR

          The Executive Vice President-Human Resources of the Company or the
officer holding a position of comparable responsibilities shall be the
administrator (the “Administrator”) of the Plan.

2.2   THE ADMINISTRATOR’S POWERS AND DUTIES

          The Administrator shall have such powers and duties as may be
necessary to discharge his functions hereunder including, but not limited to,
the following:
     (a) to make such rules and regulations as may be required to carry out the
provisions of the Plan or to facilitate the operations of the Plan;

     
El Paso Energy Corporation
Senior Executive Survivor Benefit Plan
  Page 1

 



--------------------------------------------------------------------------------



 



     (b) to construe and interpret the Plan, to decide all questions of
eligibility and to determine the amount, manner and time of payment of any
benefits hereunder;
     (c) to make a determination as to the right of any person to a benefit;
     (d) to obtain from the Company and from Participants such information as
shall be necessary for the proper administration of the Plan and, when
appropriate, to furnish such information to other persons entitled thereto;
     (e) to purchase group term or individual policies of life insurance
covering the Participants to fund the obligation of the Company pursuant to the
terms of this Plan;
     (f) to authorize one or more agents to make any payment on behalf of the
Company, to appoint agents and clerks, and to employ such professional services,
including legal, medical, accounting and actuarial, as may be required in
carrying out the provisions of the Plan; and
     (g) to keep all such books of account, records and other data as may be
necessary for the proper administration of the Plan.
     All determinations and actions by the Administrator pursuant to the terms
of the Plan and any rules or regulations thereunder shall be binding upon all
Participants and their Beneficiaries.
ARTICLE III PARTICIPATION

3.1   PARTICIPATION IN THE PLAN

          Executives of the Company and its subsidiaries who possess an employee
classification of level D or higher will be eligible to participate in the Plan
(the “Participants”). Generally, Participants will be the Chairman of the Board,
President and Chief Executive officer, the Vice Chairman and the Senior Officers
of the Company and certain of its operating subsidiaries reporting directly to
them who have the principal responsibility for the management, direction and
success of the Company as a whole or particular business unit thereof. However,
the Administrator may, at his discretion and solely for purposes of determining
eligibility to be a Participant, adjust an employee’s level classification to
ensure that level classifications are determined in a uniform manner among the
Company and its subsidiaries. Any participant in the Burlington Resources Inc.
Senior Executive Survivor Benefit Plan (“BRI Plan”) on the day immediately
preceding the effective date of this Plan, who is an employee of the Company,
shall become a Participant of this Plan on the effective date and shall
immediately cease participation in the BRI Plan.

     
El Paso Energy Corporation
Senior Executive Survivor Benefit Plan
  Page 2

 



--------------------------------------------------------------------------------



 



ARTICLE IV SURVIVOR’S BENEFIT

4.1   PRE-RETIREMENT SURVIVOR’S BENEFIT

          If a Participant dies while employed by the Company or a subsidiary,
the Company shall pay to the Participant’s Beneficiary a monthly survivor’s
benefit (“Survivor’s Benefit”) for 30 months. The monthly payment shall be
calculated as follows:
          (a) the amount necessary to pay, after payment of Federal income tax,
(i) two and one-half times the Participant’s Annual Salary less (ii) the amount
of any Cash-Out that the Participant previously received (as described in
Section 4.2), and less (iii) $50,000, which may be paid as a group life
insurance benefit;
          (b) divided by thirty.
In calculating the amount by which the Survivor’s Benefit will be increased to
adjust for Federal income tax, the highest applicable marginal rate for the year
in which the payments begin shall be assumed to apply, and the Beneficiary shall
be assumed to pay tax on the complete benefit in the year monthly payments
commence, rather than upon receipt of each monthly payment when such amounts are
actually taxable. If the amount so calculated is zero or less, no payment shall
be made to the Participant’s Beneficiary under this Plan.

4.2   CASH-OUT OF RETIREMENT SURVIVOR’S BENEFIT

          Each executive who was a participant on December 1, 1988, in the BRI
Plan has received the actuarial present value of the Retirement Survivor’s
Benefit offered by the BRI Plan prior to December 1, 1988 (the “Cash-out”). No
further Retirement Survivor’s Benefit shall be paid by this Plan.

4.3   ANNUAL SALARY

          For purposes of this Plan, a Participant’s Annual Salary shall mean
the annual salary being paid to him by the Company or subsidiary at the time of
his death, including amounts contributed by his employer on behalf of the
Participant to a deferred compensation plan, or any salary reduction plan
meeting the requirements of Section 401(k) of the Internal Revenue Code of 1986,
as amended, and the regulations promulgated thereunder from time to time, or any
statutory provision that may hereafter replace such section, but excluding
payments to the Participant under any stock option, employee stock ownership,
bonus, performance share unit, or other incentive plans or extra, vacation, or
added compensation or benefits of any kind or nature.

4.4   NO DUPLICATE COVERAGE

          Participants in this Plan shall not be eligible to receive life
insurance benefits under any group term life insurance policies (other than
travel and accident policies) which are purchased by the Company or its
subsidiaries to cover employees who are not eligible to participate in this
Plan.

     
El Paso Energy Corporation
Senior Executive Survivor Benefit Plan
  Page 3

 



--------------------------------------------------------------------------------



 



ARTICLE V PAYMENT OF BENEFITS

5.1   PAYMENT OF SURVIVOR’S BENEFIT

          The Survivor’s Benefit shall be paid commencing on the first day of
the month following the Participant’s death, or as soon thereafter as is
practicable, in thirty monthly installments. The unpaid balance of the
Survivor’s Benefit shall not bear interest. The Administrator may, in his sole
discretion, arrange for a lump sum payment to the Participant’s Beneficiary of
the unpaid balance of the Survivor’s Benefit, commuted to a present value based
on a reasonable discount rate to be determined by the Administrator.

5.2   BENEFICIARY

          The Beneficiary shall be the person or persons designated from time to
time by a Participant, upon a form made available by the Administrator for such
purpose or in such form satisfactory to the Administrator, to receive
distributions from this Plan in the event of the Participant’s death. Any such
person or persons designated by the Participant under the BRI Plan shall be the
Beneficiary under this Plan until such designation is revoked or changed. In the
event that no such designation shall have been made or the person so designated
shall have predeceased the Participant or shall have died before the Benefit has
been fully paid, the remaining balance of such Benefit shall be paid in equal
shares to the first surviving class of the following classes of preference
beneficiaries: (a) the Participant’s spouse, (b) the Participant’s surviving
children, (c) the Participant’s parents, (d) the Participant’s surviving
brothers and sisters, or (e) the Participant’s executor or administrator. A
Participant may at any time change his beneficiary designation by filing prior
to such Participant’s death, written notice of such change with the
Administrator in the manner set forth in this Section 5.2.

5.3   PROOF OF DEATH OR DISABILITY

          The Administrator may require proof of death or permanent disability
of a Participant and evidence of the right of a Beneficiary to receive a Benefit
of a deceased Participant.

5.4   PAYMENT TO PERSON UNDER A DISABILITY

          If a Benefit is payable to a minor or incompetent or to a person
incapable of handling the disposition of his property, the Administrator may pay
such Benefit to the guardian, legal representative or person having the care and
custody of such Beneficiary. The Administrator may require proof of
incompetency, minority or guardianship as he may deem appropriate prior to
distribution of the Benefit. Such distribution shall completely discharge the
Administrator and the Company from all liability with respect to such Benefit.

     
El Paso Energy Corporation
Senior Executive Survivor Benefit Plan
  Page 4

 



--------------------------------------------------------------------------------



 



5.5   DURATION OF COVERAGE

     (a) Active Employment
     A Participant shall remain eligible for the Benefit provided by this Plan
so long as he shall remain actively employed by the Company or a subsidiary in
an executive position comparable to those described in Section 3.1. Leaves of
absence for such periods and purposes consented to by the Company or its
subsidiaries, as applicable, shall not be deemed termination of employment.
     (b) Disability
     A Participant who becomes permanently disabled while employed by the
Company or a subsidiary for purposes of this Plan shall be deemed to remain in
the active employment of his employer while under such disability until such
Participant retires under a pension plan sponsored by the Company or a
subsidiary or until he has attained age sixty-five (65), whichever date is the
first to occur. At such time such disabled Participant shall be deemed to be a
retired Participant for purposes of this Plan and, therefore, no longer eligible
for any Survivors Benefit provided by this Plan. A Participant shall be
considered permanently disabled when he is eligible to receive benefits under
the El Paso Energy Corporation Long Term Disability Income Plan or a plan
providing comparable benefits which is sponsored by his Employer.
     (c) All Other Terminations
     A Participant who resigns or whose employment with the Company or any of
its subsidiaries is terminated for reasons other than death or permanent
disability shall continue to be covered by the Plan for thirty-one (31) days
following the date of such termination.

5.6   PAYMENT BY THE COMPANY

          All payments to Participants of the Plan, whether or not they
previously participated in the BRI Plan, shall be made by the Company.
ARTICLE VI FUNDING THE PLAN

6.1   UNFUNDED OBLIGATION

          The Survivor’s Benefits to be paid to the Beneficiaries of the
Participants pursuant to this Plan are an unfunded obligation of the Company.
Nothing herein contained shall require the Company to segregate any monies from
its general funds, to create any trust, to make any special deposits, or to
purchase any policies of insurance with respect to this obligation. Title to and
beneficial ownership of any policies of insurance purchased or funds invested by
the Company,

     
El Paso Energy Corporation
Senior Executive Survivor Benefit Plan
  Page 5

 



--------------------------------------------------------------------------------



 



including the proceeds, income and profits therefrom, which the Company may make
to fulfill its obligations under this Plan shall at all times remain in the
Company.

6.2   INDIVIDUAL POLICIES OF INSURANCE

          Notwithstanding the provisions of Section 6.1, the Company may fulfill
part or all of its obligation to provide Survivor’s Benefits to the Participants
by purchasing individual “key man” policies of insurance on one or more of the
Participants. Such individual contracts and the proceeds therefrom shall at all
times remain the sole property of the Company and the Participants whose lives
are insured and their Beneficiaries shall have no ownership rights in such
policies or insurance.
ARTICLE VII MISCELLANEOUS

7.1   NON-ASSIGNABILITY OF BENEFITS

          No benefit payable at any time under the Plan shall be subject in any
manner to alienation, sale, transfer, assignment, pledge, or encumbrance of any
kind. Any attempt to alienate, sell, transfer, assign, pledge, or otherwise
encumber any such benefit, whether presently or thereafter payable, shall be
void. To the extent permitted by law, no benefits payable under the Plan shall
in any manner be subject to garnishment, attachment, execution, or other legal
process or be liable for, or subject to the debts or liability of any
Participant or Beneficiary.

7.2   CLAIMS PROCEDURE

          Claims for benefits under the Plan shall be filed on forms supplied by
the Administrator to:
Administrator
El Paso Energy Corporation
Senior Executive Survivor Benefit Plan
Human Resources Department
El Paso Energy Corporation
1001 Louisiana Street
Houston, Texas 77002
or such other address as may be communicated in writing to the Participants by
or at the direction of the Administrator. If any claim for a benefit is wholly
or partially denied by the Administrator, the Administrator shall give written
notice to the claimant setting forth the specific reasons for the denial in a
manner calculated to be understood by the claimant. Any claimant whose request
for a benefit is denied in whole or in part may submit a written appeal to the
Administrator for a review of the denial. Within sixty (60) days after receipt
of such an appeal, the Administrator shall notify the claimant in writing of his
decision with respect to the appeal and the specific reasons for the decision.
The decision of the Administrator shall be final.

     
El Paso Energy Corporation
Senior Executive Survivor Benefit Plan
  Page 6

 



--------------------------------------------------------------------------------



 



7.3   LIABILITY OF ADMINISTRATOR

          In connection with any action or determination, the Administrator
shall be entitled to rely upon information furnished by the Company or its
subsidiaries. To the extent permitted by law, the Company shall indemnify the
Administrator against any liability or loss sustained by reasons of any act or
failure to act in his administrative capacity, if such act or failure to act
does not involve willful misconduct. Such indemnification of the Administrator
shall include attorneys’ fees and other costs and expenses reasonably incurred
in defense of any action brought against the Administrator by reason of any such
act or failure to act.

7.4   ADOPTION OF PLAN

          Any subsidiary which is an affiliate of the Company may be designated
by the Company as an Employer for purposes of this Plan. Any Employer may
withdraw from participation in the Plan at any time by filing with the
Administrator a written notice to that effect prior to the effective date of
withdrawal.

7.5   AMENDMENTS, SUSPENSION OR TERMINATION

The Compensation and Nominating Committee of the Board of Directors of the
Company or the Administrator shall have the right to amend, modify, suspend, or
terminate this Plan at any time. No such amendment, suspension or termination
shall adversely affect the right of a Beneficiary to receive a benefit pursuant
to the terms of the Plan as the result of the death of a Participant which
occurred prior to the date of such change. The Board of Directors amended and
restated the Plan effective as of August 1, 1998, in connection with the
reorganization of the Company into a holding company structure whereby El Paso
Energy Corporation became the publicly held company and El Paso Natural Gas
Company became a wholly owned subsidiary. This Plan was assumed by El Paso
Energy Corporation pursuant to an Assignment and Assumption Agreement effective
as of August 1, 1998, by and between El Paso Energy Corporation and El Paso
Natural Gas Company.

7.6   APPLICABLE STATE LAW

          This Plan shall be construed in accordance with the laws of the State
of Texas.

7.7   NO GUARANTEE OF EMPLOYMENT

          Nothing contained in this Plan shall be construed as a contract of
employment between a Company or a subsidiary and any Participant, or as a right
of any Participant to be continued in the employment of his Employer.

     
El Paso Energy Corporation
Senior Executive Survivor Benefit Plan
  Page 7

 



--------------------------------------------------------------------------------



 



7.8   NO EXAMINATION OR ACCOUNTING

          Neither this Plan nor any action taken thereunder shall be construed
as giving any persons the right to an accounting or to examine the books or
affairs of the Company.

7.9   OTHER TERMS AND CONDITIONS

          The Company may impose such other lawful terms and conditions on an
employee’s participation in this Plan as it shall deem desirable.

7.10   EFFECTIVE DATE OF PLAN

          The Plan shall be effective as of January 1, 1992.

     
El Paso Energy Corporation
Senior Executive Survivor Benefit Plan
  Page 8

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Company has caused the Plan to be amended and
restated effective as of August 1, 1998.

            EL PASO ENERGY CORPORATION
      By   /s/ Joel Richards III         Title: Executive Vice President       
   

            ATTEST:
      By  /s/ David L. Siddall         Title: Corporate Secretary           

     
El Paso Energy Corporation
Senior Executive Survivor Benefit Plan
  Page 9

 